RESCRIPT.
The verdict in this case is clearly against the evidence, and must therefore be set aside. If the plaintiff was entitled to recover at all, she was entitled, under the evidence offered, to substantial damages. If she was not entitled to recover, a verdict should have been rendered for the defendant. The jury have found that the defendant promised in manner and form as the plaintiff has in her declaration thereof complained against him, and have assessed her damages at the nominal sum of one dollar. This finding as to the damages is not only not in accordance with, but clearly contrary to all of the evidence in the case. Nor is there any ground on which the jury could have properly compromised upon such a trivial sum. A jury have no right to express their disapproval of a plaintiff's claim in this way, or to compromise upon a sum which no legitimate view of the evidence will warrant.
Petition for a new trial granted, and case remitted to the Common Pleas Division.